1ETAILED ACTION
Application filed 5/8/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed. 
Specification and drawings are accepted. 
Application is allowed. 

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance.
The invention of the present application is directed towards correcting errors in a received signal. A target degree is determined which is based on the length of the received signal followed by obtaining a plurality of primitive polynomials. One of the primitive polynomials is used and syndromes are computed which are based on indexes. Group product values are determined based on the syndromes and the roots of the generator polynomial and a coefficient polynomial is determined. For each of the coefficient polynomials a monomial trace coefficient is determined. The correction value is based on this monomial trace coefficient. These concepts are not taught or fairly suggested as stated in independent claims 1 and 6. Therefore claims 1 and 6 are allowed. Respective dependent claims 2-5 and 7-10 are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112